Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 57.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 14’ in [0032].  	
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the proximal attachment portion of claim 9, and an attachment portion of claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: a collar from claim 13.

Claim Rejections - 35 USC § 112
3. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 10, and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
A proximal attachment portion set forth in claim 9, an attachment portion in claim 10, and a collar to set forth in claim 13 are not disclosed in the specification.

5.  The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claims 1 and 10 recite the limitation "the other portion" in lines 9 and 11, respectively.  It is unclear if the other portion is referring to O-ball joint portion, the neck portion, the attachment portion, the first inner diameter portion or the second inner diameter portion or if the other portion is a new limitation.
Claim 5 recites the limitation "the intermediate region" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "said implant " in Line 2.  It is unclear when the abutment is chosen from Claim 1 and does not further limit claim 1 if the implant is not chosen and the abutment from Claim 1 is.
Claim 8 recites the limitation "said abutment " in Line 2.  It is unclear when the implant is chosen from Claim 1 and does not further limit claim 1 if the abutment is not chosen and the implant from Claim 1 is.
Claims 9 and 10, it is not clear from the claim and the specification what is the attachment portion.  
Claim 11 is indefinite because it is not clear if applicant is referring again to the neck portion which was already claimed in claim 10.  The drawings and the specification do not provide clarity in this matter.  For examination purposes, the examiner will interpret this claim as the neck portion.
Claims 12 and 13 recites the limitation "the diameter" in Line 1.  It is unclear if the diameter is referring to the diameter of the platform, second inner diameter, or the first inner diameter from claim 10. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bulard (US 20060269903) in view of Bulloch (US 20100105005)

Regarding Claim 1, Bulard, in the same field of endeavor, discloses a dental prothesis (Figure 4; abstract) subsurface assembly (figure 4) comprising: an O-ball joint portion 41 having a diameter, the O-ball joint portion 41 distal from a neck portion 49, the neck portion 49 having a smaller diameter than the O-ball portion (see Figure 4) and extending from an implant 40; a sleeve 47 having a first inner diameter portion (labeled below) having a first inner diameter and a second inner diameter portion (labeled below) having a second inner diameter, the second inner diameter being a different than the first inner diameter (See Figure 4); the second inner diameter portion (labeled above; shown in Figure 7) adapted to overlie the neck portion and the O-ball joint portion (Figure 7) and having a portion of the O-ball joint portion extending into the other portion (labeled below), the other portion adapted to receive a socket of a prothesis (Paragraph [0073]) to prevent direct contact between the O-ball joint portion and the socket (Paragraph [0073]).

    PNG
    media_image1.png
    407
    408
    media_image1.png
    Greyscale

	While Bulard discloses the sleeve, Bulard does not disclose the sleeve is a polymeric sleeve. However, Bulloch, in the same field of endeavor, discloses s dental prosthesis implant system that is composed of a polymeric material (Paragraph [0011]). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Bulard’s metal sleeve with the polymeric material of Bulloch in order to increase biocompatibility while decreasing manufacturing costs.
Regarding Claim 4, Bulard discloses a cured resin surrounding the neck portion 49 and the O-ball joint portion 41 (paragraph [0094]).
Regarding Claim 5, Bulard discloses the second inner diameter is larger than the first inner diameter (see Figure 4) and the second inner diameter portion (labeled above) is adapted to overlie the neck region and a lower hemisphere of the O-ball joint portion (see Figure 7).
Regarding Claim 6, Bulard discloses the O-ball joint portion and the socket are encased in cured resin (Paragraph [0094]). 
Regarding Claim 7, Bulard discloses the O-ball joint portion 41 and the neck portion 49 are integral to said implant 40 (See Figure 4).
Regarding Claim 8, Bulard discloses the O-ball joint portion 41 and the neck portion 49 are integral to said abutment 42 (See Figure 4).
Regarding Claim 9, Bulard discloses a proximal attachment portion (labeled below) interconnected to the neck portion 49.

    PNG
    media_image2.png
    786
    348
    media_image2.png
    Greyscale

	Regarding Claim 10, Bulard discloses a kit (Paragraph [0018]) comprising a plurality of mini-implants (Paragraph [0018]) each having an O-ball joint 41 portion distal from a neck portion 49, the neck portion 49 extending from an attachment portion (labeled below as “attachment portion”) that is joined to a platform (Labeled below as “platform”) having a larger diameter than the neck portion (see Figure 4), the platform terminating in a base (labeled below) having a height, each of said plurality of the mini-implants varying in the height (Paragraph [0053]); and 13ROBI-0100US at least one sleeve 47 having a first inner diameter portion (labeled above) having a first inner diameter and a second inner diameter portion (labeled above) having a second inner diameter, the second inner diameter being a different than the first inner diameter (see Figure 4); the second inner diameter portion adapted to overlie the neck portion and the O-ball joint portion (see Figure 7) and having a portion of the O-ball joint portion 41 extending into the other portion (labeled above), the other portion adapted to receive a socket of a prothesis (Paragraph [0073]) to prevent contact between the O-ball joint portion and the socket (Paragraph [0073]).
	While Bulard discloses the sleeve, Bulard does not disclose the sleeve is a polymeric sleeve. However, Bulloch, in the same field of endeavor, discloses s dental prosthesis implant system that is composed of a polymeric material (Paragraph [0011]). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Bulard’s metal sleeve with the polymeric material of Bulloch in order to increase biocompatibility while decreasing manufacturing costs.


    PNG
    media_image3.png
    786
    350
    media_image3.png
    Greyscale

	Regarding Claim 11, Bulard discloses the mini-implants 40 has a taper (the neck portion tapers; see Figure above) proximal to the attachment portion (labeled above).
	Regarding Claim 12, Bulard discloses the diameter of the sleeve is between 4 and 6 mm (Paragraph [0074]).

    PNG
    media_image4.png
    405
    315
    media_image4.png
    Greyscale

Regarding Claim 14, Bulard discloses the process of joining a prosthesis to an implant (Paragraph [0022]) comprising: securing the implant to tissue of a patient (Paragraph [0063]), the implant 40 terminating in an O-ball joint portion 41 distal extending from a neck portion 49; placing a sleeve 47 over the O-ball joint portion 41 and the neck portion 49; and inserting a socket of the prosthesis (Paragraph [0073]) over said polymeric sleeve (Paragraph [0073])  to join the prosthesis and the implant without direct contact therebetween after an O-ring is installed in the resulting cavity (Paragraph [0075]).
While Bulard discloses the sleeve, Bulard does not disclose the sleeve is a polymeric sleeve. However, Bulloch, in the same field of endeavor, discloses s dental prosthesis implant system that is composed of a polymeric material  (Paragraph [0011]). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Bulard’s metal sleeve with the polymeric material of Bulloch in order to increase biocompatibility while decreasing manufacturing costs.
Regarding Claim 15, Bulard discloses filling said polymeric sleeve 47 with a cured resin to encase the O-ball joint portion 41 and the neck portion 49, the cured resin in simultaneous contact with the socket (Paragraph [0094]).
Regarding Claim 16, Bulard discloses removing said sleeve 47 (Paragraph [0073]).
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Bulard in view Bulloch, further in view of Chow (WO 2010021535).
Regarding Claim 2, Bulard/Bulloch as modified disclose the device substantially as claimed. Bulard discloses the sleeve 47, but does not disclose with an intermediate portion having an intermediation portion diameter that is larger than both the first inner diameter and the second inner diameter. However, Chow, in the same field of endeavor, discloses a dental prosthesis cap/sleeve 17 mounted onto an o-ball head 30 of a mini-dental implant 29. Chow further discloses an intermediate portion (Figure 6a, 18; labeled below) having an intermediation portion diameter that is larger than both the first inner diameter (labeled below) and the second inner diameter (labeled below).

    PNG
    media_image5.png
    665
    362
    media_image5.png
    Greyscale

Regarding Claim 3, Bulard as modified discloses an O-ring 45 within the intermediate portion and forming a seal between said polymeric sleeve and the O-ball joint portion or the neck portion

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bulard in view of Halldin (US 20030082499).
Regarding Claims 17 and 18, Bulard discloses an abutment 42 comprising: an O-ball joint portion 41 distal from a neck portion 49, the neck portion 49 extending from an attachment portion (labeled above) having a larger diameter than the neck portion (see Figure 4), the attachment portion (labeled above) extending from a platform (labeled above) and a base (labeled above) having a height (Paragraph [0053]), a taper portion (boxed in above) joined to the base. However, Bulard does not disclose the attachment portion extending from a platform (labeled above) having a diameter of from 4 to 6 mm.
Halldin, in the same field of endeavor discloses an abutment wherein the attachment portion B which extends from a platform A having a diameter that is 5mm (paragraph [0094]). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the attachment portion of Bulard with Halldin’s 5 mm diameter attachment portion to increase the diameter in order to have a larger surface area for the attachment sleeve, therefore decreasing the chance of the sleeve coming loose. 
Regarding Claim 19, Bulard discloses having a height from .1 to 7 mm (Paragraph [005]).
Regarding Claim 20, Bulard discloses the taper is integral with an implant 40 (see Figure 4). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sydney J Pulvidente whose telephone number is (571)272-8066. The examiner can normally be reached Monday - Friday, 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SYDNEY J PULVIDENTE/Examiner, Art Unit 3772

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772